Election/Restriction
A telephone call was made to Brooks Taylor on 3/29/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
This application contains claims directed to the following patentably distinct species 
Fig. 5 an optical system 550 with beam adjuster 507 (as described in [0033-0034] including 2 variant embodiments (species 1a and 1b):
Species 1a: In some embodiments, the center 50% of the diameter of the light beam 504 is converged and the outer (or edge) 50% of the diameter is diverged (such as recited in claim 9) and in various other embodiments, the center to edge diameter ratio may be between 25%:75% and 75%:25% (such as recited in claim 8). 
Species 1b: In some embodiments of the disclosure the center to edge ratio of the light beam 505 or 508 after passing through the beam adjuster optical element 507 is 6:1, however the disclosure is not so limited and center to edge ratios from 3:1 to 7:1 may be achieved and utilized (such as recited in claims 10 and 11)
Species 2a: Fig. 6A-C drawn to different beam adjuster 602 comprising a free form lens with a  center portion 606 having a positive optical power, which acts to converge light rays passing through it and an outer portion 604 having a negative optical power, which acts to diverge light rays passing through it.
Species 2b: Another variant includes a center portion 606 having a or zero optical power to leave the vergence unchanged
Species 3: Fig 7 A,B  drawn to a beam adjuster with nested light guides (LG 706 within LG 704)
Species 4: Fig 8A,B drawn to a beam adjuster with annular lenticular lens elements (804 and 806)
Species 5a-d: drawn to variants described [0041]  for Fig. 4B  when the beam adjuster is used in an automated luminaire including:
	Species 5a: the beam adjuster optical element may be mounted on a movement system for motion into and out of the light beam in response to control signals received by the luminaire via a data link from an external device. For example, in the optical system 450 of Figure 4B, the beam adjuster optical element 407 is mounted on a motorized arm 416 for movement in and out of the light beam 404
Species 5b: the beam adjuster optical element 407 may be mounted in a static or rotating gobo wheel. 
Species 5c: the beam adjuster optical element 407 is fixedly mounted in the light beam 404. 
Species 5d: the beam adjuster optical element 407 Attorney Docket No. ROBE]]] US 4660-07401alternately be moved along an optical axis of the light beam 404 to be at a user-controlled distance from the image focus plane 406.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Each of these species require separate search and consideration and it would impose a serious burden to perform  the necessary extensive search and separate consideration required for examination. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE A BANNAN/Primary Examiner, Art Unit 2875